      Case 2:20-cv-02229-JTM-KGG Document 14 Filed 06/19/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

FERRELL COMPANIES, INC., as                        )
Plan Sponsor and Plan Administrator                )
of the Ferrell Companies, Inc. Employee            )
Stock Ownership Plan,                              )
                                                   )
                              Plaintiff,           )
                                                   )
v.                                                 )       CASE NO. 2:20-cv-02229
                                                   )
GREATBANC TRUST COMPANY,                           )
                                                   )
HOULIHAN LOKEY CAPITAL, INC.                       )
                                                   )
                              Defendants.          )

     DEFENDANT HOULIHAN LOKEY CAPITAL, INC.’S MOTION TO DISMISS

       Defendant Houlihan Lokey Capital Inc. requests the Court dismiss the Third and Fourth

Causes of Action with prejudice pursuant to Federal Rules of Civil Procedure 12(b)(1), 12(b)(6),

and 12(b)(7) for the reasons set forth in its accompanying memorandum in support which are

incorporated herein by this reference.


Dated: June 19, 2020                        Respectfully submitted,

                                            By: /s/ Phillip Greenfield
                                            Kirk T. May           KSD Bar No. 22356
                                            Phillip G. Greenfield KSD Bar No. 70044
                                            Carrie D. Phillips    KSD Bar No. 27534
                                            GERMAN MAY PC
                                            1201 Walnut Street, Suite 2000
                                            Kansas City, MO 64106
                                            (816) 471-7700 - Telephone
                                            (816) 471-2221 - Facsimile
                                            kirkm@germanmay.com
                                            philg@germanmay.com
                                            carriep@germanmay.com

                                            Attorneys for Defendant Houlihan Lokey
                                            Capital Inc.
      Case 2:20-cv-02229-JTM-KGG Document 14 Filed 06/19/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that, on June 19, 2020, a copy of the foregoing document was filed with
the Clerk of the Court on the CM/ECF system, which will send a notice of electronic filing to
counsel of record.



                                                      /s/ Phillip Greenfield
                                           Attorney for Defendant Houlihan Lokey
                                           Capital Inc.
